Title: From James Madison to the Senate, 28 February 1816
From: Madison, James
To: Senate


                    
                        
                            February 28th. 1816.
                        
                    
                    I nominate, William Pinkney of Maryland, to be Envoy extraordinary & Minister Plenipotentiary to Russia, with a special Mission to the King of the Two Sicilies.
                    
                        
                            James Madison
                        
                    
                